DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 49 recites the limitation "the recess" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-43 and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krattiger (US 2010/0268034 A1) in view of Neuberger et al. (US 5790724) in view of Sudarshanam et al. (US 2013/0003343).
Regarding claim 36, Krattiger discloses a system for removing speckle from an image frame of a surgical site comprising: an endoscopic device (Fig. 1) comprising an image sensor (par. [0004] and [0090]); a coherent light source for providing light to a surgical site (14; par. [0009]-[0011] and [0056]-[0057]); a control unit comprising circuitry for sending data to the image sensor and receiving data from the image sensor to create an image frame of the surgical site (par. [0090] – inherent in order for the camera to provide the observed image to the monitor); a display that allows a user to visualize the surgical site (monitor; par. [0090]); a fiber optic bundle (13; par. [0027], [0050]-[005]) connected to the coherent light source (14; Fig. 1); and a vibrating connector (11/25) comprising a vibrating device (11/27; Fig. 1) that vibrates the fiber optic bundle (13) and causes the light to lose coherence.
Krattiger does not specifically disclose a fiber optic bundle comprising a first fiber optic bundle and a second fiber optic bundle coupled at a junction, wherein the vibrating 
Regarding claim 37, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the introduction of a vibration stimulus to the fiber optic bundle introduces a series of changes in path geometry (par. [0096]).
Regarding claim 38, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 37, wherein the series of changes are performed at a high frequency so that the observable speckle pattern is substantially removed, such that a 
Regarding claim 39, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the imaging device is in electronic communication with the control unit (par. [0090]).
Regarding claim 40, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the vibrating connector comprises: a recess having a first end and a second end, wherein the first fiber optic bundle is disposed in the first end of the recess and the second fiber optic bundle is disposed in the second end of the recess (Sudarshanam: Fig. 22; par. [0062]). 
Regarding claim 41, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein an end of the first fiber optic bundle meets an end of the second fiber optic bundle within the recess (Sudarshanam: via 99;  Fig. 22; a physical touching of the of the first and second fiber optic bundles has not been claimed).
Regarding claim 42, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 31, wherein the vibrating connector further comprises a sleeve (19) disposed around one or more of the first fiber optic bundle and the second fiber optic bundle (par. [0095]).
Regarding claim 43, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the vibrating device is selected from a group consisting of a small mechanical motor (27; par. [0026]), a piezoelectric crystal, an oscillator, and a resonator component.
Regarding claim 49, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the vibrating device (Sudarshanam: 103;  Fig. 22) is positioned adjacent to a meeting point of the first fiber optic bundle and the second fiber optic bundle within the recess (Sudarshanam: within 99; Fig. 22).
Regarding claim 50, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 36, wherein the image sensor is a monochromatic CMOS image sensor that is sensitive to electromagnetic radiation of any wavelength, and wherein coherent light source is a laser light source that emits a plurality of electromagnetic partitions (14; par. [0009]-[0011] and [0056]-[0057]; Farr: par. [0049] and [0061]).

Claims 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krattiger in view of Neuberger in view of Sudarshanam as applied to the claims above, and further in view of  Arnold (US 3963323).
Regarding claim 44, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 42, but does not specifically disclose wherein the sleeve is a plurality of sleeves comprising a first sleeve and a second sleeve that are attached to the end of the first fiber optic bundle and the end of the second fiber optic bundle respectively. Arnold teaches an analogous coupling of first and second fiber optic bundles (Fig. 2) wherein each fiber optic bundle is provided with a sleeve (70) to provide protection of the fiber optic bundles and proper spacing (col. 4, ll. 48-64). It would have been obvious to one having ordinary skill in the art to have provided the first and second fiber optic bundles with sleeves in order to protect their ends, as taught by Arnold. 
Regarding claim 45, Krattiger in view of Neuberger in view of Sudarshanam in view of Arnold disclose the system of claim 44, wherein the first sleeve (Arnold: 70) is disposed on an end of the first fiber optic bundle and the second sleeve (Arnold: 70) is disposed on an end of the second fiber optic bundle. Arnold teaches that the first and second fiber optic bundles with their respective sleeves (70) are inserted into a recess (interior of 60) for proper axial alignment (Fig. 2). It would have been obvious to one having ordinary skill in the art to have provided the sleeves (60 and 70) to the system of modified Krattiger in order to provide proper protection of the ends of the bundles and proper axial alignment. Such a modification provides wherein the end of the first fiber optic bundle, including the first sleeve, is disposed in the first end of the recess (Arnold: 60) and the end of the second fiber optic bundle, including the second sleeve, is disposed in the second end of the recess (Arnold: 60) of the vibrating connector to couple the first fiber optic bundle to the second fiber optic bundle. 
Regarding claim 46, Krattiger in view of Neuberger in view of Sudarshanam in view of Arnold disclose the system of claim 44, wherein the vibrating connector further comprises: a cavity (Sudarshanam: 100); wherein the vibrating mechanism (Sudarshanam: 103) is disposed within the cavity (Sudarshanam: 100).
Regarding claim 47, Krattiger in view of Neuberger in view of Sudarshanam in view of Arnold disclose the system of claim 46, wherein the cavity (Sudarshanam: 100) and vibrating mechanism (Sudarshanam: 103) are disposed outside of the recess of the vibrating connector (Sudarshanam: 99).

Claims 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krattiger in view of Neuberger in view of Sudarshanam as applied to the claims above, and further in view of  Farr et al. (US 2009/0318758 A1).
Regarding claim 51, Krattiger in view of Neuberger in view of Sudarshanam disclose the system of claim 50, but does not specifically disclose wherein the data set created by the monochromatic CMOS image sensor for an individual pulse of light is assigned a specific color partition, wherein the assignment is based on the timing of the pulsed color partition from the coherent light source (Farr: par. [0061]).
Farr discloses an endoscope wherein the coherent light source (par. [0049] and [0061]) is pulsed at an interval that corresponds to the operation and functionality of a pixel array of a CMOS image sensor (par. [0061]), such that the pixel array receives electromagnetic energy and produces a data set that corresponds in time with each specific electromagnetic partition (par. [0061]) and wherein the data set created by the monochromatic CMOS image sensor for an individual pulse of light is assigned a specific color partition, wherein the assignment is based on the timing of the pulsed color partition from the coherent light source (par. [0061]). Farr discloses that such synchronizing of the pulsed light sources (the several diode lasers are turned off/on) with the black and white CMOS camera allows each electromagnetic partition to take advantage of the full image resolution by incorporating all the pixels in each color image component and provides a cheaper device as the black and white CMOS chips are cheaper to use and provide the same result as a three-chip camera (par. [0061]). Thus, it would have been obvious to synchronize and pulse the light source of Krattiger with a 
Regarding claim 52, Krattiger in view of Neuberger in view of Sudarshanam in view of Farr disclose the system of claim 51, wherein the data sets are used to reconstruct the an image by combining the data sets (capable of being used in such a manner; intended use).
Regarding claim 53, Krattiger in view of Neuberger in view of Sudarshanam in view of Farr disclose the system of claim 51, wherein the electromagnetic partitions comprise all visible and non-visible wavelengths and the electromagnetic partitions are pulsed in a known, sequence (Krattiger: par. [009]-[0011]; Farr: abstract).

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the prior art of record discloses various recesses and sleeves, it does not specifically disclose, or otherwise render obvious, wherein one or more protrusions protrude from an inner surface of the recess, wherein a first protrusion is within the first end of the recess; wherein a second protrusion is within the second end of the recess; wherein a first notch is formed in an outer surface of the first sleeve; wherein a second notch is formed in an outer surface of the second sleeve; wherein, when the first sleeve and the second sleeve are disposed within the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795